 1

 2

 3
                                                                 JS-6
 4

 5

 6

 7                   UNITED STATES DISTRICT COURT
 8                  CENTRAL DISTRICT OF CALIFORNIA
 9
     TRUSTEES OF THE OPERATING                 Case No. 2:18-cv-07854 SVW (PLAx)
10   ENGINEERS PENSION TRUST,
     TRUSTEES OF THE OPERATING
11   ENGINEERS HEALTH AND WELFARE              ORDER
     FUND, TRUSTEES OF THE OPERATING           Assigned to the Honorable Stephen V.
12   ENGINEERS VACATION-HOLIDAY
     SAVINGS TRUST, TRUSTEES OF THE            Wilson
13   OPERATING ENGINEERS TRAINING
     TRUST, TRUSTEES OF THE
14   OPERATING ENGINEERS LOCAL 12
     DEFINED CONTRIBUTION TRUST,
15   TRUSTEES OF THE FUND FOR
     CONSTRUCTION INDUSTRY
16   ADVANCEMENT, ENGINEERS
     CONTRACT COMPLIANCE
17   COMMITTEE FUND, CONTRACT
     ADMINISTRATION FUND, SOUTHERN
18   CALIFORNIA PARTNERSHIP FOR JOBS
     FUND, and OPERATING ENGINEERS
19   WORKERS' COMPENSATION TRUST.
20                     Plaintiffs,
21             v.
22   MIKE BUBALO CONSTRUCTION CO.,
     INC., a California corporation,
23
                       Defendant.
24

25
     ///
26
     ///
27

28   ///

                                        1
                                 [PROPOSED] ORDER
     1291113
 1             The Court having reviewed the stipulation of the parties, and for good cause
 2   shown,
 3             IT IS HEREBY ORDERED the above-entitled action is hereby dismissed with
 4   prejudice.
 5

 6   DATED: November 14, 2018
 7
                                                UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
                                          [PROPOSED] ORDER
     1291113
